Exhibit 10.51

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (hereinafter referred to as the
“Agreement”) is made and entered into by and between Kevin Smith (as used
herein, “Executive” includes Kevin Smith and his legal representatives, agents,
heirs, executors, administrators, successors and assigns), and Lannett
Company, Inc., its divisions, parents, subsidiaries, affiliates or related
companies, its and their past, present and future officers, directors,
shareholders, trustees, insurers, attorneys, legal representatives, employees
and agents and all of its and their respective heirs, executors, administrators,
successors and assigns and benefit plans (hereinafter, “Company”), for the
following purpose and with reference to the following facts:

 

WHEREAS, Executive is employed by Company as its Senior Vice President of Sales
(“VP”);

 

WHEREAS, the parties entered into an Amended and Restated Employment Agreement,
on December 31, 2012 (the “Employment Agreement”);

 

WHEREAS, as set forth in Section 9(b) of the Employment Agreement, Executive has
the right to resign with Good Reason(1) by giving written notice of his
resignation within 30 days after Executive has actual knowledge of, among other
things, a material or adverse alteration in the nature of his duties,
responsibilities and/or reporting obligations.

 

WHEREAS, Executive has given written notice of his resignation with Good Reason
effective on June 30, 2018;

 

--------------------------------------------------------------------------------

(1)  Initialized capital terms shall have the same meaning as set forth in the
Employment Agreement.

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to Section 9(b) of the Employment Agreement, in addition to
the Standard Entitlements, upon the execution of a Release in favor of the
Company, Executive is entitled to certain “Severance Pay” as defined therein;

 

WHEREAS, pursuant to Section 13 of the Employment Agreement, for a period of 18
months following his termination of employment, Executive, among other things,
is prohibited from competing with the Company by engaging in a business in the
United States or Canada that is engaged in the manufacture, distribution or sale
of the “Restricted Products” as defined therein;

 

WHEREAS, in exchange for Executive’s execution of the Releases set forth below,
and his agreement to be bound by an expanded definition of “Restricted Products”
in connection with the non-compete in Sections 11 and 13 of the Employment
Agreement, the Company wishes to increase certain portions of Executive’s
Severance Pay as more specifically set forth below;

 

NOW THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, and intending to be legally bound hereby,
the undersigned agree as follows:

 

1.                                      Effective Date of Agreement:  This
Agreement shall only become effective and enforceable once it is signed by both
parties hereto on or after June 30, 2018; and Executive does not revoke the
Agreement within the seven-day revocation period set forth in Paragraph
5(f) below (the “Effective Date”).

 

2.                                      Termination Date:  Executive’s
separation from Company shall be effective June 30, 2018 (the “Termination
Date”).

 

2

--------------------------------------------------------------------------------


 

3.                                      Separation Pay and Benefits:  In
addition to the benefits set forth in paragraph 9(a) of the Employment
Agreement, Company hereby extends the following payments and benefits to
Executive in exchange for Executive’s execution of the Releases set forth in
Paragraphs 5 and 6 below.  The parties agree that Executive must execute this
Agreement on or before June 30, 2018, and prior to receiving the payments and
benefits set forth in Paragraphs 3(a) through 3(e) below (which payments and
benefits shall be paid and/or provided, as applicable, only once the seven-day
revocation period following Executive’s execution of this Agreement has expired,
within the timeframes set forth below):

 

(a)                           Lannett shall pay Executive a gross payment of Six
Hundred and Forty Seven Thousand Five Hundred Dollars and Zero Cents
($647,500.00) (the “Severance Payment”), which is equivalent to twenty one (21)
months of his final annual base salary (i.e. $370,000.00), net of applicable
payroll deductions.  Pursuant to Section 409A of the Internal Revenue Code of
1986 (“Section 409A”) and pursuant to the Employment Agreement, the Severance
Payment shall be paid in equal monthly installments over a twelve (12) month
period commencing on the ninetieth (90th) day following the Termination
Date—i.e. on September 28, 2018—with the installments otherwise due on or before
January 1, 2019 to be paid on January 1, 2019, and all remaining installments to
be paid in equal monthly amounts prior to August 30, 2019 (the schedule of
monthly payments due hereunder is attached as Exhibit “A”).  Executive
understands that Form(s) W-2 will be issued to him for the Severance Payment
received under this Paragraph 3(a);

 

(b)                           Should Executive elect continuation coverage for
medical, dental and/or vision coverage, as applicable, pursuant to the
Consolidated Omnibus Budget Reconciliation

 

3

--------------------------------------------------------------------------------


 

Act of 1985 (“COBRA”), Company shall fund any premiums for COBRA coverage for
the eighteen (18) month period following the Termination Date;

 

(c)                            All outstanding Company stock options and
restricted stock awards awarded to Executive prior to the Termination Date will
be one hundred percent (100%) vested as of the Termination Date, provided that
all other terms and conditions with respect to such stock options, including the
requirement to exercise any outstanding options within a 90 day period after the
termination of employment, shall remain in full force and effect;

 

(d)                           Company agrees to pay Executive an annual cash
bonus for the current fiscal year in the amount of Four Hundred and Forty Four
Thousand Dollars and No Cents ($444,000.00) (the “Bonus Payment”), which is
based upon Executive being employed by Company for the full fiscal year 2018,
and calculated as if all targets and goals are achieved to a support a Superior
bonus (i.e., 120% of his final annual salary) subject to any applicable cap on
cash payments.  Pursuant to Section 409A and pursuant to the Employment
Agreement, the Bonus Payment shall be paid in equal monthly installments over a
twelve (12) month period commencing on the ninetieth (90th) day following the
Termination Date—i.e. on September 28, 2018—with the installments otherwise due
on or before January 1, 2019 to be paid on January 1, 2019, and all remaining
installments to be paid in equal monthly amounts prior to August 30, 2019 (the
schedule of monthly payments due hereunder is attached as Exhibit “A”). 
Executive understands that Form(s) W-2 will be issued to him for the Bonus
Payment received under this Paragraph 3(d);

 

(e)                            Company agrees to pay Executive for his accrued,
but unused, paid time off and automobile allowance as of the Termination Date
within thirty days of his execution of this Agreement without revoking same;

 

4

--------------------------------------------------------------------------------


 

(f)                             Executive acknowledges and agrees that the
payments and benefits set forth in Paragraphs 3(a) through 3(e) above constitute
payment in full for the severance benefits provided for in the Employment
Agreement (for which Executive must execute a release of all claims), and
constitute consideration for the Releases set forth in Paragraphs 6 and 7 of
this Agreement, which collectively release (inter alia) any entitlement he may
otherwise have had to receive: his base salary at the final annualized rate of
$370,000.00 for a period of (18) months following the Termination Date; any
bonus monies for which Executive may have been eligible pursuant to Company’s
Executive Compensation Program, or any other discretionary or other bonus plans,
had he remained employed with Company following the Termination Date; all
outstanding stock options, restricted shares, and other similar awards issued to
Executive pursuant to the Lannett 2006 and 2011 Long-Term Incentive Plans or any
other option, equity or incentive plan, whether vested or unvested
(collectively, “Equity Awards”); premiums for continuation of health, dental
and/or vision insurance benefits for Executive for an eighteen (18) month
period; and all unused, but accrued, paid time off.  Executive further
acknowledges and agrees that Company shall have no further obligation to pay him
any monies in connection with his employment with Company except as set forth in
Paragraphs 3(a) through (e) above.  In addition, Executive acknowledges and
agrees that all outstanding Company stock options (except as vested and
exercised pursuant to Paragraph 3(c) above) and restricted shares (except as set
forth in Paragraph 3(c) above) issued to Executive pursuant to any Equity Awards
will be cancelled.

 

4.                                      Amendment of Sections 11 and 13 of
Employment Agreement;  As more fully set forth in paragraphs 8(b) and (d) below,
the parties agree that the definition of the term “Restricted Products” as used
in Sections 11 and 13 of the Employment Agreement shall relate

 

5

--------------------------------------------------------------------------------


 

only to fourth month following the Termination Date through the eighteenth month
following the Termination Date.  For the first three months following the
Termination Date, the list of products subject to the non-solicitation and
non-compete provisions of Sections 11 and 13 of the Employment Agreement shall
be expanded to include all products currently marketed by, and/or approved but
not yet launched by the Company (the “Expanded Restricted Products”).

 

5.                                      Release:  In exchange for the payments
and other consideration provided for in this Agreement, Executive hereby fully,
forever, irrevocably and unconditionally releases, remises, settles and
completely and finally discharges any and all claims and rights, known or
unknown, which he had, now has, or hereafter may have against Company and any of
its benefit plans, or their respective predecessors, successors and assigns (as
well as their respective past or present trustees, officers, directors, agents,
representatives or employees and their respective successors and assigns, heirs,
executors, and personal or legal representatives) (“Released Parties”), based on
any act, event, or omission occurring before the execution of this Agreement,
including but not limited to, any events related to, arising out of or in
connection with Executive’s employment with Company, his separation from
employment, and/or his status as a shareholder and/or officer of Company through
the Termination Date.  Executive specifically waives, releases and gives up any
and all claims arising from or relating to his employment and separation from
Company based on any act, event, or omission occurring before the execution of
this Agreement, including but not limited to any claim which could be asserted
now or in the future under (a) the common law, including but not limited to
theories of breach of express or implied contract or duty, tort, defamation, or
violation of public policy; (b) any policies, practices, or procedures of
Company; (c) any federal, state and/or local statute or regulations, including
but not limited to: the Employee Retirement Income Security Act of 1974, as
amended,

 

6

--------------------------------------------------------------------------------


 

29 U.S.C. § 1001 et seq.; the Americans with Disabilities Act, 42 U.S.C.
§ 12101, et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000
(e), et seq.; the Equal Pay Act, 29 U.S.C. § 206 (d), et seq.; the Family and
Medical Leave Act, 29 U.S.C. § 2601, et seq.; and/or the Pennsylvania Human
Relations Act, as amended, 43 P.S. § 951 et seq.; (d) any contract of
employment, express or implied, including, but not limited to, the Employment
Agreement, including, but not limited to, any claim of breach of the Employment
Agreement; (e) any provision of the Constitution or laws of the United States,
the Commonwealth of Pennsylvania, or any other state, or the City of
Philadelphia; (f) any and all claims related to Executive’s status as a
shareholder and/or director of Company; (g) any and all claims or actions for
attorneys’ fees; and (h) any provision of any other law, common or statutory, of
the United States, Pennsylvania, or any other state.  Nothing in this Agreement
infringes on Executive’s ability to testify, assist or participate in an
investigation, hearing or proceeding conducted by or to file a charge or
complaint of discrimination with the U.S. Equal Employment Opportunity
Commission or comparable state or local agencies.  Executive agrees that should
any class or collective action lawsuit in which he may be a participant be
brought against the Company or the Released Parties, he will not act in any
representative capacity in any way.  Executive also agrees that if any action is
pursued on his behalf or in his name by any governmental agency or otherwise, he
foregoes, releases and will not seek any claims to personal injunctive relief or
remuneration or monetary payment from the Company or any Released Party in
connection with any such matter.  Executive also acknowledges that as of the
date of this Agreement he has not been denied any leave or benefit requested and
has received appropriate pay by Company for all hours worked.

 

6.                                                              Release of Age
Discrimination Claims under the Age Discrimination in Employment Act and the
Older Workers Benefit Protection Act.  Executive acknowledges and

 

7

--------------------------------------------------------------------------------


 

agrees that he is waiving any claims against the Released Parties under the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act,
and that:

 

(a)                                 he is receiving consideration which is in
addition to anything of value to which he otherwise would have been entitled;

 

(b)                                 he fully understands the terms of this
Agreement, and that he enters into it voluntarily without any coercion on the
part of any person or entity;

 

(c)                                  he was given adequate time to consider this
Agreement and all implications thereof and to freely and fully consult with and
seek the advice of whomever he deemed appropriate and has done so;

 

(d)                                 he was advised in writing to consult an
attorney before signing this Agreement;

 

(e)                                  he was advised that he had twenty-one (21)
calendar days within which to consider this Agreement before signing it; and

 

(f)                                   he has seven (7) calendar days after
executing this Agreement within which to revoke this Agreement.  If the seventh
day is a weekend or national holiday, Executive has until the next business day
to revoke.  If Executive elects to revoke this Agreement, Executive agrees to
notify Samuel Israel, Esquire, VP Chief Legal Officer, at Lannett Company, Inc.,
13200 Townsend Road, Philadelphia, PA 19154, in writing, sent by Certified Mail
or electronic mail, of his revocation.  Any determination of whether Executive’s
revocation was timely shall be determined by the date of actual receipt by
Samuel Israel, Esquire.

 

Notwithstanding the releases set forth in paragraphs 4 and 5, or the provisions
of the employment agreement set forth in paragraphs 7(a) and 8 below, the
Executive has the right under federal law to certain protections for cooperating
with or reporting legal violations to the

 

8

--------------------------------------------------------------------------------


 

Securities and Exchange Commission (the “SEC”) and/or its Office of the
Whistleblower, as well as certain other governmental entities and
self-regulatory organizations.  As such, nothing in this Agreement or otherwise
prohibits or limits the Executive from disclosing this Agreement to, or from
cooperating with or reporting violations to or initiating communications with,
the SEC or any other such governmental entity or self-regulatory organization,
and the Executive may do so without notifying the Company.  Neither the Company
nor any of its subsidiaries or affiliates may retaliate against the Executive
for any of these activities, and nothing in this Agreement or otherwise requires
the Executive to waive any monetary award or other payment that the Executive
might become entitled to from the SEC or any other governmental entity or
self-regulatory organization.  Moreover, nothing in this Agreement or otherwise
prohibits the Executive from notifying the Company that the Executive is going
to make a report or disclosure to law enforcement.  Notwithstanding anything to
the contrary in this Agreement or otherwise, as provided for in the Defend Trade
Secrets Act of 2016 (18 U.S.C. § 1833(b)), the Executive will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (a) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. 
Without limiting the foregoing, if the Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, the Executive may
disclose the trade secret to his or her attorney and use the trade secret
information in the court proceeding, if the Executive (x) files any document
containing the trade secret under seal, and (y) does not disclose the trade
secret, except pursuant to court order.

 

9

--------------------------------------------------------------------------------


 

7.                                      Cooperation:  Executive agrees to make
himself available and to cooperate in any reasonable manner in providing
assistance to Company and its internal and external auditors and counsel after
the Termination Date, as follows: (1) in connection with the resolution of any
and all investigations, litigations, subpoenas, charges and arbitrations,
whether currently pending or initiated or issued following the Termination Date;
and (2) in preparing Company’s annual audit and regulatory filings which cover,
in whole or in part, any period on or prior to the Termination Date, including
but not limited to Form 10-Qs and Form 10-Ks.  It is agreed and understood by
Company and Executive that, although such cooperation and assistance shall not
unreasonably interfere with any subsequent employment obtained by Executive,
Company shall reimburse Executive for any reasonable expenses (e.g., lodging,
meals, transportation)  incurred by Executive in connection with providing such
cooperation and assistance.

 

8.                                                              Employment
Agreement.  The following provisions of the Employment Agreement, which
otherwise terminates as of the Termination Date, shall remain in full force and
effect (as amended, as applicable, by this Paragraph):

 

(a)                                 “Confidential Information.  During
Executive’s employment with Company and at all times after the termination of
such employment, regardless of the reason for such termination, Executive shall
hold all Confidential Information relating to Company in strict confidence and
in trust for Company and shall not disclose or otherwise communicate, provide or
reveal in any manner whatsoever any of the Confidential Information without the
prior written consent of Company.  ‘Confidential Information’ includes, without
limitation, financial information, related trade secrets (including, without
limitation, Company’s business plan, methods and/or practices) and other
proprietary business information of Company which may include, without
limitation, market studies, customer and client lists, referral lists and other
items

 

10

--------------------------------------------------------------------------------


 

relative to the business of Company.  ‘Confidential Information’ shall not
include information which is or becomes in the public domain through no action
by Executive or information which is generally disclosed by Company to third
parties without restrictions on such third parties.”  Following the Termination
Date, when so instructed by Company, Executive shall return to Company any and
all originals and copies of the Confidential Information in whatever medium
provided to Executive.  Executive further agrees that after the Termination Date
he will not purport to contact any third parties on behalf of Company
(concerning the Confidential Information or otherwise) without the prior
approval of Company’s Chief Executive Officer.

 

(b)                                 “Solicitation of Customers.  During his
employment with Company and for a period of eighteen (18) months after the
termination of Executive’s employment, regardless of the reason for the
termination (the “Non-Competition Period”), Executive shall not, whether
directly or indirectly, for his own benefit or for the benefit of any other
person or entity, or as a partner, stockholder, member, manager, officer,
director, proprietor, employee, consultant, representative, agent of any entity
other than Company, solicit, directly or indirectly, any customer of Company, or
induce any customer of Company to terminate any association with Company as
follows:  (1) during the first three months of the Non-Competition Period (the
“Expanded Non-Competition Period), in connection with all products currently
marketed and/or approved but not yet launched by the Company on the date of
termination of Executive’s employment or otherwise attempt to provide services
to any customer of Company in connection with the Expanded Restricted Products;
and (2) during the remainder of the Non-Competition Period, with respect to the
Restricted Products.  This provision shall not be interpreted to prohibit,
prevent or otherwise impair Executive’s ability and right to seek and obtain
employment from a competitor of Company, even if said competitor is currently
selling products

 

11

--------------------------------------------------------------------------------


 

to Company’s customers that are the same as Company products.  While Executive
shall be unrestricted in seeking to sell products to Company’s customers that
are different than Company’s products, it is the intent of this Section to
preclude Executive from having said competitor replace Company as a supplier of
a product or otherwise take existing sales from Company for the period in
question.”

 

(c)                                  “Solicitation of Executives and Others. 
During his employment with Company and during the Non-Competition Period,
Executive shall not, whether directly or indirectly, for his own benefit or for
the benefit of any other person or entity, or as a partner, stockholder, member,
manager, officer, director, proprietor, employee, consultant, representative,
agent of any entity other than Company, solicit, for purposes of employment or
association, any Executive or agent of Company (‘Solicited Person’), or induce
any Solicited Person to terminate such employment or association for purposes of
becoming employed or associated elsewhere, or hire or otherwise engage any
Solicited Person as an Executive or agent of an entity with whom Executive may
be affiliated or permit such, or otherwise interfere with the relationship
between Company and its employees and agents.  For purposes of this Agreement,
an employee or agent of Company shall mean an individual employed or retained by
Company during the Term and/or who terminates such association with Company
within a period of three (3) months after the termination of Executive’s
employment with Company.”

 

(d)                                 “Non-Competition.  Without the written
consent of the Chief Executive Officer,  during his employment with Company,
during the Non-Competition Period, Executive shall not directly or indirectly,
as an officer, director, shareholder, member, partner, joint venturer,
executive, independent contractor, consultant, or in any other capacity:

 

(1)                                 Engage, own or have any interest in;

 

12

--------------------------------------------------------------------------------


 

(2)                                 Manage, operate, join, participate in,
accept employment with, render advice to, or become interested in or be
connected with;

 

(3)                                 Furnish consultation or advice to; or

 

(4)                                 Permit his name to be used in connection
with;

 

Any person or entity engaged in a business in the United States or Canada which
is engaged in the manufacture, distribution or sale of the Expanded Restricted
Products during the Expanded Non-Competition Period and the Restricted Products
during the remainder of the Non-Competition Period.  Notwithstanding the
foregoing, holding one percent (1%) or less of an interest in the equity, stock
options or debt of any publicly traded company shall not be considered a
violation of this [provision],” and Executive may obtain employment with a
competitor of Company provided Executive is screened from and has no involvement
with that competitor’s development, manufacture, distribution or sale of any
Restricted Product.

 

(e)                                  “Disclosure and Ownership of Work Product
and Information.

 

(1)                                 Executive agrees to disclose promptly to
Company all ideas, inventions (whether patentable or not), improvements,
copyrightable works of original authorship (including but not limited to
computer programs, compilations of information, generation of data, graphic
works, audio-visual materials, technical reports and the like), trademarks,
know-how, trade secrets, processes and other intellectual property, developed or
discovered by Executive in the course of his employment by Company relating to
the business of Company, or to the prospective business of Company, or which
utilizes Company’s information or staff services (collectively, “Work Product”).

 

(2)                                 Work Product created by Executive within the
scope of Executive’s employment, on Company time, or using Company resources
(including but not limited to facilities, staff, information, time and funding),
belongs to Company and is not owned

 

13

--------------------------------------------------------------------------------


 

by Executive individually.  Executive agrees that all works of original
authorship created during his employment are ‘works made for hire’ as that term
is used in connection with the U.S. Copyright Act.  To the extent that, by
operation of law, Executive retains any intellectual property rights in any Work
Product, Executive hereby assigns to Company all right, title and interest in
all such Work Product, including copyrights, patents, trade secrets, trademarks
and know-how.

 

(3)                                 Executive agrees to cooperate with Company,
at Company’s expense, in the protection of Company’s information and the
securing of Company’s proprietary rights, including signing any documents
necessary to secure such rights, whether during or after [Executive’s]
employment with Company, and regardless of the fact of any employment with a new
company.”

 

(f)                                   “Enforcement of Agreement; Injunctive
Relief; Attorneys’ Fees and Expenses.  Executive acknowledges that violation of
this Agreement will cause immediate and irreparable damage to Company, entitling
it to injunctive relief.  Executive specifically consents to the issuance of
temporary, preliminary, and permanent injunctive relief to enforce the terms of
this Agreement.  In addition to injunctive relief, Company is entitled to all
money damages available under the law.  If Executive violates this Agreement, in
addition to all other remedies available to Company at law, in equity, and under
contract, Executive agrees that Executive is obligated to pay all Company’s
costs of enforcement of this Agreement, including attorneys’ fees and expenses.”

 

(g)                                  “Indemnification.  To the fullest extent
permitted by applicable law, subject to applicable limitations, including those
imposed by the Dodd-Frank Wall Street Reform and Protection Act and the
regulations promulgated thereunder, Company shall indemnify,

 

14

--------------------------------------------------------------------------------


 

defend, and hold harmless Executive from and against any and all claims,
demands, actions, causes of action, liabilities, losses, judgments, fines, costs
and expenses (including reasonable attorneys’ fees and settlement expenses)
arising from or relating to his service or status as an officer, director,
employee, agent or representative of Company or any affiliate of Company or in
any other capacity in which Executive serves or has served at the request of, or
for the benefit of, Company or its affiliates.  Company’s obligations under this
Section shall be in addition to, and not in derogation of, any rights Executive
may have against Company to indemnification or advancement of expenses,
whether by statute, contract, [by-laws] or otherwise.”

 

9.                                      Non-Disparagement:  Executive agrees not
to defame or disparage Company, or any of its products, services, policies,
practices, finances, financial conditions, capabilities or other aspect of any
of its businesses, in any medium to any person or entity without limitation in
time.  Notwithstanding this provision, Executive may confer in confidence with
his legal representatives and make truthful statements in legal proceedings,
depositions or as otherwise required by law.

 

10.                               Complete Bar:  Except as provided herein,
Executive agrees that the parties released above in Paragraphs 5 and 6 may plead
this Agreement as a complete bar to any action or suit before any court or
administrative body with respect to any claim released herein.

 

11.                               Binding Effect:  This Agreement shall be
binding upon and shall inure to the benefit of Company and its successors and
assigns, including any successor via merger or consolidation.  This Agreement
shall be binding upon and inure to the benefit of Executive, his heirs and
personal representatives.  This Agreement is not assignable by Executive.

 

12.                               Entire Agreement:  This Agreement, including
those provisions of the Employment Agreement recited in Paragraph 8 above that
shall remain in full force and effect,

 

15

--------------------------------------------------------------------------------


 

contains the entire agreement among the parties, and may be modified only in a
written document executed in the same manner as this Agreement, and no
agreements, representations, or statements of any party not contained herein
shall be binding on such party, except as set forth above.  Notwithstanding the
foregoing, the Confidentiality Agreement executed by Executive on October 26,
2004 shall also remain in full force and effect.

 

13.                               Enforcement:  Any party shall have the right
specifically to enforce this Agreement, except for provisions which subsequently
may be held invalid or unenforceable, and/or obtain money damages for its
breach, including reasonable attorneys’ fees.

 

14.                               Full Knowledge:  Executive warrants,
represents and agrees that in executing this Agreement, he does so with full
knowledge of any and all rights which he may have with respect to the Released
Parties.

 

15.                               No Reliance:  Executive further states that he
is not relying and has not relied on any representation or statement made by the
Released Parties, or any of them, with respect to Executive’s rights or asserted
rights.

 

16.                               Advice of Counsel:  Executive represents that
he has had the opportunity to avail himself of the advice of counsel prior to
signing this Agreement and is satisfied with his counsel’s advice and that he is
executing the Agreement voluntarily and fully intending to be legally bound
because, among other things, the Agreement provides valuable benefits to him
which he otherwise would not be entitled to receive absent his execution of the
Releases herein.  Each of the parties hereto has participated and cooperated in
the drafting and preparation of this Agreement.  Hence, this Agreement shall not
be construed against any party.

 

17.                               Controlling Law:  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.

 

16

--------------------------------------------------------------------------------


 

18.                               Counterparts:  This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
with respect to any party whose signature appears thereon and all of which shall
together constitute one and the same instrument.

 

EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY KNOWS,
UNDERSTANDS AND APPRECIATES THE CONTENTS OF THIS AGREEMENT AND THAT HE EXECUTES
THE SAME VOLUNTARILY AND OF HIS FREE WILL.

 

IN WITNESS WHEREOF, expressly intending to be legally bound hereby, Executive
and Company have executed this Separation Agreement and General Release on the
dates indicated below.

 

/s/ Marsha Keefe

 

/s/ Kevin Smith

Witness: Marsha Keefe

 

Kevin Smith

 

 

 

June 20, 2018

 

June 20, 2018

Date

 

Date

 

 

 

 

 

 

 

 

LANNETT COMPANY, INC.

 

 

 

 

 

 

By:

/s/ Timothy C. Crew

 

 

 

Timothy C. Crew

 

 

 

Chief Executive Officer

 

 

 

 

 

 

June 20, 2018

 

 

Date

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Schedule of Monthly Payments Due Under Sections 3(a) and (d)

 

September 28, 2018 - $90,958.33 (pursuant to Section 409A due on January 1,
2019)

 

October 28, 2018 – $90,958.33 (pursuant to Section 409A due on January 1, 2019)

 

November 28, 2018 - $90,958.33 (pursuant to Section 409A due on January 1, 2019)

 

December 28, 2018 - $90,958.33 (pursuant to Section 409A due on January 1, 2019)

 

January 1, 2019 - $363,833.33

 

January 28, 2019 - $90,958.33

 

February 28, 2019 - $90,958.33

 

March 28, 2018 - $90,958.33

 

April 28, 2019 - $90,958.33

 

May 28, 2019 – $90,958.33

 

June 28, 2019 -  $90,958.33

 

July 28, 2019 - $90,958.33

 

August 28, 2019 - $90,958.34

 

Total - $1,091,500.00

 

18

--------------------------------------------------------------------------------